ACCEPTED
                                                                                          01-16-00101-CV
                                                                               FIRST COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                    4/19/2016 12:23:43 PM
                                                                                    CHRISTOPHER PRINE
                                                                                                   CLERK

                                No. 01-16-00101-CV

                                                                        FILED IN
                                                                 1st COURT OF APPEALS
                        IN THE COURT OF APPEALS                      HOUSTON, TEXAS
                     FOR THE FIRST DISTRICT OF TEXAS             4/19/2016 12:23:43 PM
                           AT HOUSTON, TEXAS                     CHRISTOPHER A. PRINE
                                                                          Clerk



  THE TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES,
                                           Appellant,

                                         V.

                          MARKIDA RENEE MITCHELL
                                                                Appellee.


              ON APPEAL FROM THE 127TH JUDICIAL DISTRICT COURT OF
                            HARRIS COUNTY, TEXAS
                            CAUSE NO. 2015-03587


                     MOTION FOR EXTENSION OF TIME
                       TO FILE APPELLEE’S BRIEF


       COMES NOW, the Appellee, MARKIDA RENEE MITCHELL, and moves

the Court to extend the time to file her Appellee’s Brief pursuant to Tex. R. App.

P. §§ 10.5(b) and 38.6(d).

                                       I.
                                 INTRODUCTION

       1.     Appellant’s Brief was filed on April 6, 2016.

       2.     Appellee’s Brief is currently due on or before April 26, 2016.


Page 1 of 4
       3.     Appellee requests a two (2) week extension of time to file her brief. If

the extension is granted, the new due date would be May 10, 2016.

       4.     No prior extensions have been requested by Appellee.

       5.     No rule limits the time within which to file this motion to extend. Tex.

R. App. P. § 38.6(d).

       6.     Counsel for Appellant agrees to this extension.

                                    II.
                          REASONS FOR EXTENSION

       Additional time is requested by Appellee for two reasons: (a) Appellee’s

counsel has experienced a higher-than-normal caseload which is resulting in a

challenge in complying with the 20-day response time; and (b) the flooding events

of April 18, 2016 in Houston have prevented Appellee’s counsel from reaching his

office further complicating the effort to meet the original deadline.

                                 III.
              FIRST REQUEST FOR EXTENSION BY APPELLEE

       This is Appellee’s first request for an extension of time to file her Appellee’s

Brief. No party will be prejudiced if it is granted. This extension is not sought

merely for delay, but is necessary so that justice can be done.




Page 2 of 4
                                    IV.
                               AGREED MOTION

       As shown by the Certificate of Conference, Appellee’s counsel has

contacted counsel for Appellant to confer about this extension. Counsel for

Appellant has agreed to this extension.

                                     V.
                                 CONCLUSION

       For the foregoing reasons, Appellee respectfully requests that the Court

grant an extension for filing her Appellee’s Brief. Appellee requests a two week

extension from the current date the Appellee’s Brief is due, which would make

May 10, 2016 the new deadline for Appellee to file her brief.

       WHEREFORE, PREMISES CONSIDERED, Appellee, Markida Renee

Mitchell, moves the court to grant this first Motion for Extension of Time making

Appellee’s Brief due on May 10, 2016, and prays for all other and further relief,

both in law and in equity, to which she may be entitled.




                                             RESPECTFULLY SUBMITTED,

                                             The Verde Law Firm, PLLC


                                             /s/ Joshua A. Verde
                                             Joshua A. Verde
                                             State Bar No. 24077590
                                             2100 West Loop South, 14th FL
Page 3 of 4
                                              Houston, TX 77027
                                              Tel: (713) 909-4347
                                              Fax: (713) 588-2431
                                              josh@verde-law.com

                                              ATTORNEY FOR APPELLEE


                      CERTIFICATE OF CONFERENCE

       Pursuant to Rule 10.1(a)(5), counsel for Appellee certifies that he conferred

all other parties about the merits of this motion and counsel for Appellant, S.

Ronald Keister, stated that he is UNOPPOSED to the motion.

                                              /s/ Joshua A. Verde
                                              Joshua A. Verde

                          CERTIFICATE OF SERVICE

       The undersigned certifies, pursuant to Rule 9.5(e), that he served a true and

correct copy of this motion on the counsel listed below, on April 19, 2016 via fax,

e-mail, and electronic service.


                                              /s/ Joshua A. Verde
                                              Joshua A. Verde

S. RONALD KEISTER
Assistant Attorney General
Tort Litigation Division
P.O. Box 12548, Capitol Station
Austin, Texas 78711-2548
Ronny.Keister@texasattorneygeneral.gov
PHONE (512) 463-2197
FAX (512) 457-4435
ATTORNEY FOR APPELLANT
Page 4 of 4